Exhibit 10.2

Nabi Biopharmaceuticals

12276 Wilkins Avenue

Rockville MD 20852

February 27, 2008

Jordan Siegel

38 Fort Royal Isle

Ft. Lauderdale, FL 33308

 

  Re: Dual Employment and Certain Compensation Matters

Dear Jordan:

Reference is made to the following agreements between you (the “Executive”) and
Nabi Biopharmaceuticals (“Nabi”) (collectively, the “Nabi Agreements”): (a) that
certain Employment Agreement, dated as of April 29, 2006 (the “Nabi Employment
Agreement”); (b) that certain Change of Control Severance Agreement, dated as of
April 29, 2006; (c) that certain Relocation, Sign-On Bonus Repayment Agreement,
dated as of April 29, 2006 (the “Sign-On Agreement”); (d) that certain
Indemnification Agreement, dated as of April 29, 2006; and (e) those certain
stock option and restricted stock agreements between the Executive and Nabi
under the 2007 Omnibus Equity and Incentive Plan and the Executive’s inducement
stock option and restricted stock agreements dated June 12, 2006 (the “Equity
Agreements”).

1. Dual Employee. Pursuant to Section 4 of that certain side letter agreement
(the “Side Letter Agreement”), dated as of December 4, 2007, by and among Nabi,
Biotest Pharmaceuticals Corporation (“Biotest”) and Biotest AG (the “Parent,”
and together with Nabi and Biotest, collectively, the “Parties”), the Parties
have agreed, among other things, that the Executive could be employed or engaged
by both the Parent and Nabi for a period of time. Nabi acknowledges and agrees
that the Executive is intended to be a third party beneficiary of Section 4 of
the Side Letter Agreement, eligible to enforce his rights thereunder against the
Parties as if he had been an original signatory thereto. Notwithstanding
Section 7(A) of the Nabi Employment Agreement, the Executive may terminate the
Executive’s employment with Nabi on or before March 28, 2008 by giving less than
thirty (30) days’ prior written notice to Nabi.

2. Affected Employee. Nabi agrees that if the Executive has not otherwise become
an “affected employee” because he becomes an employee of Biotest prior to the
date (the “10-K Filing Date”) that Nabi files its Annual Report on Form 10-K for
the fiscal year ended December 29, 2007 (the “10-K”), he shall be deemed to be
an “affected employee” if he remains Chief Financial Officer and Chief
Accounting Officer of Nabi through the 10-K Filing Date and signs the 10-K as
such. Upon becoming an “affected employee” he shall be entitled to all rights
and benefits as such, including, without limitation, acceleration of the vesting
of all of his unvested restricted stock that would have vested through 2009 and
all of his unvested stock options issued under the Equity Agreements.



--------------------------------------------------------------------------------

3. Pro Rata Bonus and Acceleration of Equity Awards. Without limiting the
generality of, and in addition to, the foregoing, if the Executive remains Chief
Financial Officer and Chief Accounting Officer of Nabi through the 10-K Filing
Date and signs the 10-K as such, (i) the Executive shall receive a one-time cash
bonus of $42,900 (the “Bonus”) in lieu of all other bonuses for 2008 to which
the Executive may be entitled under the VIP Management Incentive Plan or any
bonus plan or agreement between Nabi and the Executive (the Executive’s bonus
for 2007 under the VIP Management Incentive Plan is not affected by this letter
agreement), and (ii) all of the Executive’s stock options and restricted stock
issued under the Equity Agreements (the “Equity Awards”) which are unvested as
of the date of the termination of the Executive’s employment shall immediately
vest upon the date of termination and all stock option Equity Agreements shall
be automatically amended to provide that all stock options under outstanding
Equity Awards shall be exercisable for twelve (12) months from the date of
termination, except that no such stock options shall be exercisable beyond the
original Equity Award’s expiration date. The Bonus shall be paid within thirty
(30) days of the date of termination of the Executive’s employment with Nabi.
The Executive’s right to receive the Bonus and other benefits under this
Section 3 is conditioned upon the Executive’s execution and delivery (and
non-recession for seven (7) days thereafter) of the Release attached hereto as
Exhibit A.

4. Biotest Agreements. Nabi acknowledges and agrees that, in addition to the
Nabi Agreements, the Executive may become a party to an employment agreement
and/or a consulting agreement, in each case, with Biotest (the “Biotest
Agreements”). Nabi acknowledges and agrees that through March 28, 2008 neither
the Executive’s employment and/or engagement by Biotest or his services or
activities in connection therewith nor the existence of the Biotest Agreements
is or will be a breach of any provision of any of the Nabi Agreements,
including, without limitation, the provisions regarding the Executive’s duties
and services owed to Nabi, the representations and warranties made by the
Executive to Nabi and the restrictive covenants to which the Executive is
subject. Nabi further acknowledges and agrees that through March 28, 2008 none
of the foregoing gives or will give rise to the right of termination of the
Executive for “cause” (as defined in the Nabi Employment Agreement) by Nabi
under the Nabi Employment Agreement and that Nabi cannot and will not terminate
the Executive for “cause” under the Nabi Employment Agreement with respect to or
in connection with any of the foregoing.

5. Plans and Benefits. Nabi acknowledges and agrees that its obligations to the
Executive under the Nabi Agreements shall continue and be unaffected by the
Biotest Agreements or the matters contemplated thereby through March 28, 2008.
Further, for so long as the Executive is employed by Nabi, the Executive and his
immediate family members to continue to be eligible to participate in all of the
life insurance, disability insurance, medical, dental and health insurance,
vacation, savings, pension and retirement plans and other benefit plans and
programs maintained by Nabi for the benefit of its employees (collectively, the
“Plans”) to the same extent and in the same manner in which the Executive and
his immediate family members had been eligible to participate immediately prior
to the Effective Date (as defined below). To the extent that the Executive or
any member of his immediate family does not receive the benefits contemplated by
the foregoing, unless the Executive is receiving comparable benefits from
Biotest, Nabi shall, upon demand by the Executive, either fully reimburse the
Executive and/or his beneficiaries on an after-tax basis for any and all amounts
paid by him and/or them in connection with any of the foregoing or pay the
Executive and/or his



--------------------------------------------------------------------------------

beneficiaries the benefit differential, at the election of the Executive and/or
his beneficiaries. Nabi further acknowledges and agrees that, for purposes of
all plans and programs regarding expense reimbursement or allowances, equity
incentive compensation, bonuses (retention, annual or otherwise), short- or
long-term incentives or other similar matters contemplated by the Nabi
Employment Agreement, the Executive’s full-time employment by Nabi through
March 28, 2008 shall be deemed to be uninterrupted and participation therein
shall continue and be unaffected by the Biotest Agreements or the matters
contemplated thereby. Nabi acknowledges and agrees that it has independent
obligations under this letter agreement to cause benefits to be paid or provided
to the Executive and his immediate family members under its Plans or, to the
extent that the Plans do not pay or provide these benefits, to pay an amount
directly to the Executive and/or his beneficiaries.

6. Controlling Document. In the event of any inconsistency between this letter
agreement and the Nabi Employment Agreement, this letter agreement shall govern.

The offer represented by this letter agreement will remain in existence and may
not be revoked (including by amending or modifying this letter agreement) by
Nabi until on or after March 28, 2008, provided that no revocation by Nabi may
occur after the Effective Date. Please signify your acceptance and agreement to
this letter agreement by executing it in the space provided below. This letter
agreement may be executed in one or more counterparts. This letter agreement
shall become effective on the date that it is executed by both the Executive and
Nabi (the “Effective Date”).

 

Sincerely, NABI BIOPHARMACEUTICALS By:  

/s/ Raafat Fahim

  Raafat Fahim, Ph.D., President and Chief Executive Officer

 

ACCEPTED AND AGREED TO:

/s/ Jordan Seigel

Jordan Siegel Dated: February 27, 2008